Citation Nr: 1229752	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-33 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right index finger fracture.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for a fracture of the right index finger and a low back disorder.  The Veteran subsequently appealed both issues to the Board.  

In a March 2010 Decision and Remand, the Board denied service connection for a low back disorder.  The issue of service connection for a low back disorder is no longer in appellate status and is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that there is a complete record upon which to decide the Veteran's claims. Specifically, a remand is required to attempt to obtain potentially outstanding service treatment records (STRs).

The Veteran essentially contends that she incurred a fracture of the right index finger during a training exercise in the vicinity of Seoul, South Korea.  In compliance with the September 2011 Remand directives, the AMC issued a September 2011 letter to the Veteran, asking for additional information about her in-service finger injury and any in-service treatment she received for it.  In an October 2011 report of contact, a VA employee wrote that the Veteran called in response to the September 2011 letter.  During the telephone call, the Veteran reportedly indicated that the right finger injury occurred in September 1990 and that she subsequently was treated for the injury at the Army Hospital in Seoul, South Korea.

In developing the evidence before the Veteran's October 2011 telephone contact, the AMC had already identified the U.S. Army Hospital, located in Seoul, South Korea during the Veteran's term of service, as the 121st Medical Evacuation Hospital.  As the Veteran had previously stated that she was treated in Seoul for her finger injury, in September 2011, the AMC requested that the National Personnel Records Center (NPRC) search for any relevant treatment records, indicating treatment for the Veteran's right index finger fracture, from the 121st Medical Evacuation Hospital, dated from January 1, 1990 to December 31, 1990, and from January 1, 1991 to December 31, 1991.  In December 2011, the NPRC responded, indicating that they had searched all records from 1991 and did not find any records related to the Veteran and her injury.  The record of evidence contains no indication that the AMC attempted a further search to locate any records regarding treatment for the Veteran's injury from the 121st Medical Evacuation Hospital dated in 1990, the year in which the Veteran claims to have incurred the injury.    

As noted above, the Veteran has stated that she was treated at the U.S. Army Hospital in Seoul, South Korea following a September 1990 finger injury.  Therefore, to insure compliance with the VA's duty to assist in obtaining evidence necessary to substantiate his claim, the Board finds that a further search should be attempted to ensure that any outstanding records from the 121st Medical Evacuation Hospital, dated in 1990, are associated with the claims file.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(1)(2) (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that an additional search of records dated 1990 from the 121st Evacuation Hospital in Seoul, South Korea regarding the Veteran's claimed right index finger disorder be conducted and associate all documents obtained with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC/RO should also inform the Veteran that she can also provide alternative forms of evidence. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AMC/RO should re-adjudicate the Veteran's claim for service connection for a fracture of the right index finger.  If the claim remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


